DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 9/2/2021. Claims 1-8 and 11-24 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 7-13, filed 9/2/2021, regarding the 102 and 103 rejections of Claims 1-24, have been fully considered and are persuasive. The rejections have been withdrawn and the claims are now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Mark Berger (Reg. No. 62,556) conducted on 9/7/2021.
The application has been amended as follows:
Please replace Claim 11 with the following:
11. 	(Currently Amended) The method of claim [[9]] 8, wherein the method includes sending the block to the host responsive to receipt of a command from the host.

Allowable Subject Matter
Claims 1-8 and 11-24 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 9/2/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497